ORDER
The Court having considered the application for leave to appeal, the appeal of the denial of the motion to correct illegal sentence, the emergency motion for stay of warrant of execution and the State’s responses filed thereto in the above-captioned case, it is this 23rd day of November, 2005,
ORDERED, by the Court of Appeals of Maryland, a majority of the Court concurring, that the emergency motion for stay of warrant of execution be, and it is hereby, denied, and it is further
ORDERED, by the Court of Appeals of Maryland, a majority of the Court concurring, that the decision of the Circuit Court for Harford County denying the motion to correct illegal sentence be, and it is hereby, summarily affirmed; and it is further
ORDERED, by the Court of Appeals of Maryland, a majority of the Court concurring, that the application for leave to appeal from the denial by the Circuit Court for Harford County of appellant’s motion to reopen the post conviction proceedings be, and it is hereby, denied.